Citation Nr: 1024379	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-33 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the left leg and left ankle, to include whether new and 
material evidence has been received to reopen a previously 
denied claim.  

2.  Entitlement to service connection for varicose veins of 
the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1941 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in May 2010.  

During the Board hearing, the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issue of service connection for posttraumatic stress 
disorder (PTSD) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
the claim, and it must be referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied a petition to reopen a claim of service 
connection for varicose veins of the left lower extremity in 
a February 1984 letter decision; the Veteran did not enter a 
timely appeal.  

2.  New evidence associated with the claims file since the 
RO's February 1984 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
varicose veins of the left lower extremity.

3.  The currently demonstrated varicose veins of the left 
lower extremity and the right lower extremity are shown as 
likely as not to have had their onset during the Veteran's 
period of active service.  


CONCLUSIONS OF LAW

1.  The February 1984 RO letter decision denying service 
connection for varicose veins of the right lower extremity is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2009).

2.  As new and material evidence has been received since RO's 
February 1984 denial, the criteria for reopening the claim of 
service connection for varicose veins of the left lower 
extremity are met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).

3.  The Veteran's disability manifested by varicose veins of 
the left lower extremity is due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

4.  The Veteran's disability manifested by varicose veins of 
the right lower extremity is due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations require that upon the 
submission of a substantially complete application for 
benefits VA must notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the present case in light of the above criteria, 
and in view of the favorable disposition, the Board finds 
that all notification and development action necessary to 
render a fair decision on the matter has been accomplished.  

II.  Analysis

A.  Petition to Reopen

The Veteran is seeking to reopen a previously denied claim of 
service connection for varicose veins of the left lower 
extremity.  His original claim of service connection for 
varicose veins of the left lower extremity was denied by the 
RO in a September 1963 rating decision.  The Veteran did not 
subsequently submit a notice of disagreement (NOD) 
disagreeing with the September 1963 rating decision.  In 
January 1984, the Veteran filed a petition to reopen the 
claim.  In a February 1984 letter decision, the RO denied the 
petition to reopen based on a finding that the evidence did 
not warrant a change in the prior determination.  The 
February 1984 letter decision advised the Veteran of his 
appellate rights, but he did not subsequently file a NOD 
disagreeing with the RO's decision on this issue.  Because 
the Veteran did not appeal the February 1984 RO decision, it 
became final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The record shows that the Veteran filed a petition to reopen 
his claim of service connection for varicose veins of the 
left lower extremity in May 2000.  (The Board points out that 
the claim remained unadjudicated and pending until the 
September 2006 rating decision currently on appeal.  See 
Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).)  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of a claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Pertinent to claims filed prior to 
August 29, 2001, the provisions of 38 C.F.R. § 3.156(a) 
define "new and material evidence" as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Here, the evidence associated with the claims file since 
February 1984 consists of the Veteran's own assertions and VA 
outpatient treatment records.  The Board finds that these 
items are "new" evidence because they were not before the 
adjudicator in February 1984.  The Board also finds that the 
new evidence is "material" because it relates to the reason 
the claim was denied in February 1984.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim of service connection 
for varicose veins of the left lower extremity, and it is now 
subject to review based on the entire evidentiary record.  
The Veteran's appeal to this extent is allowed.

As a final matter, the Board points out that the claim of 
service connection for varicose veins of the right lower 
extremity is an original claim.  First, the record does not 
show that the Veteran intended to file a claim of service 
connection for the disorder.  Although he submitted a 
September 1963 statement from a physician who noted severe 
varicose veins for the right lower extremity, the Veteran 
himself wrote in his September 1963 that he was claiming 
service connection for varicose veins of the left leg.  

Furthermore, the record does not show that the Veteran was 
put on adequate notice that the RO was denying a claim of 
service connection for varicose veins of the right lower 
extremity.  See, e.g., Ingram v. Nicholson, 21 Vet. App. 232, 
243 (2007) (holding that a reasonably raised claim must be 
recognized in an RO decision from which a Veteran could 
deduce that the claim was denied or a subsequent claim for 
the same disability must be explicitly adjudicated).  To the 
contrary, the copy of the September 1963 rating decision 
currently of record contains only a handwritten note 
indicating that service connection was also being denied for 
varicose veins of the right lower extremity.  The record does 
not show that the same handwritten note was included on the 
copy of the rating decision received by the Veteran.  See 
38 C.F.R. § 3.103 (a Veteran must be provided with notice of 
any decision affecting the payment of benefit, and the notice 
must clearly set forth the decision made).  Nor is there 
otherwise any indication that the Veteran was put on notice 
that the RO was also denying service connection for the 
disorder.  Likewise, the subsequent February 1984 letter 
decision refers only to the "prior denial of service 
connection for varicose veins."  As such, it does not 
adequately put the Veteran on notice that the RO was denying 
service connection for varicose veins of the right lower 
extremity.  Accordingly, the present claim of service 
connection for varicose veins of the right lower extremity is 
an original claim for which new and material evidence is not 
required.  

B.  Entitlement to Service Connection

With regard to the merits of his claim of service connection 
for varicose veins of the left lower extremity and the right 
lower extremity, the Veteran testified at his May 2010 Board 
hearing that he was first treated for varicose veins during 
service in approximately 1943 or 1944.  In 1948, he had an 
infection, which required immediate surgery.  He has worn 
stockings on both legs since approximately 1948.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  Lay evidence can also be 
competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

Here, the Board finds that the evidence is at least in a 
state of relative equipoise in showing that the Veteran's 
current varicose veins had their onset during service.  

His service treatment record (STR) shows that varicose veins 
were not found during the October 1945 discharge examination.  
Nonetheless, the Veteran has asserted that his varicose veins 
began during service.  His assertions are credible and 
competent evidence.  See Barr v. Nicholson, 21 Vet. App. 303 
(2008).  Moreover, the Veteran underwent a VA examination in 
March 1947, which was shortly after his service discharge.  
The VA examiner diagnosed varicose veins of the left leg and 
ankle.  

The post-service medical records show that the Veteran 
continued to be treated for complaints related to varicose 
veins of the right and left lower extremities.  In fact, a VA 
(QTC) examiner in May 2006 diagnosed varicose veins of the 
bilateral legs.  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran has 
varicose veins of the right and left lower extremities that 
were as likely as not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Accordingly, service connection is warranted.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for varicose veins of the left 
lower extremity, the appeal to this extent is allowed.

Service connection for varicose veins of the left lower 
extremity is granted.  

Service connection for varicose veins of the right lower 
extremity is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


